NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MILO D. BURROUGHS,
Petiti0ner,
V.
DEPARTMENT OF THE ARMY,
Respondent.
2011-3187 .
Petiti0n for review of the Me1'it SyStemS P1'0tecti0n
Board in case no. AT3330100828-I-1.
ON MOTION
Before LOUR1E, MO0RE, and REYNA, Circmlz Judges.
PER CURLAM.
_ ORDER
Mi1o D. Burr0ughs moves for reconsideration of the
court‘s previous rejection of his petition for review as
untimely '

BURROUGHS V. ARMY 2
On April 27, 2011, the Merit Systems Protection
Board dismissed BurroughS’ petition for review for lack of
jurisdiction Burroughs received the decision on April 30,
2011. The court received Burroughs’ petition for review
on July 6, 2011, or 66 days after Burroughs received the
Board’s final order.
A petition for review must be received by the court
within 60 days of receipt of notice of the Board's final
order. 5 U.S.C. § 77G3(b)(1). To be timely filed, the
petition must be received by this court on or before the
date that the petition is due. Pinat v. Office of Personn,el
Management, 931 F.2d 1544, 1546 (Fed. Cir. 1991) (peti-
ti0n is filed when received by this court; court dismissed
petition received nine days late). Because Burroughs’
petition was not timely received by this court, it must be
dismissed. Bowles u. Russell, 551 U.S. 205 (2007) (the
timely filing of a notice of appeal in a civil case is a juris-
dictional requirement that cannot be waived).
Accordingly,
IT lS ORDERED THATZ
Burroughs’ motion for reconsideration is denied and
this petition for review is dismissed as untimely f1led.
FoR THE CoURT
 0 6  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Milo D. Burroughs
Vincent D. Phillips, Esq.
3
r-
rn
§
U.S. COURT EALS FOR
§§
xv
-a
91
THE FED RCU1T
SEP 06 2011
JAN HORBALY
CLERK
s20